United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2820
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Melissa R. Ortiz,                         *       [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: February 7, 2000

                                    Filed: February 10, 2000
                                     ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Melissa R. Ortiz appeals her sentence for conspiring to distribute
methamphetamine. For reversal, Ortiz raises various challenges to the government's
failure to move for a sentencing departure under U.S. Sentencing Guidelines Manual
§ 5K1.1, p.s. (1999), and 18 U.S.C. § 3553(e).

      We reject these contentions. Ortiz did not complain at sentencing about the lack
of a departure motion, the plea agreement preserved the government's discretion
whether to move for departure, and Ortiz made no substantial threshold showing the
government acted irrationally, in bad faith, or based on an unconstitutional motive. See
United States v. Kelly, 18 F.3d 612, 617-18 (8th Cir. 1994); United States v. Romsey,
975 F.2d 556, 558 (8th Cir. 1992); United States v. Oransky, 908 F.2d 307, 309 (8th
Cir. 1990). As to Ortiz's sentencing-continuance argument, we note the district court
granted her motion for a continuance.

       We also reject Ortiz's contention that she should receive a downward departure
under U.S. Sentencing Guidelines Manual § 5K2.0, p.s. (1999) based on her post-
offense rehabilitation, youth, minor role, and parental obligations--a departure she did
not seek at the time of her sentencing. Cf. United States v. Favara, 987 F.2d 538, 540
(8th Cir. 1993).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-